Citation Nr: 1450843	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-16 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to November 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a denial letter issued by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The Veteran had active duty service from March 8, 1972 to November 13, 1975.

2. After his separation from service, the Veteran used approximately 5 months of educational assistance benefits under the Vietnam-Era GI Bill (VEGIB).

3. The Veteran did not have active duty service that began on, or between, October 19, 1984 and July 1, 1985.

4. The Veteran did not have active duty service on or after July 1, 1985.  


CONCLUSION OF LAW

The Veteran is not entitled to educational assistance benefits.  38 U.S.C.A. §§ 3011, 3031, 3202, 3452, 3461, 3462 (West 2002); 38 C.F.R. §§ 21.7042, 21.7044, 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

However, in a case such as this, where the pertinent facts are not in dispute and the law is dispositive, and there is no additional information or evidence that could be obtained to substantiate the claim, the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  See also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Consequently, no further discussion of VA's duties to notify and assist is necessary.

In November 2011, the Veteran submitted an application for VA education benefits under the Montgomery GI Bill (MGIB or Chapter 30 benefits) and requested payment or reimbursement for education and certifications required to be a wastewater treatment plant operator.  The Veteran indicates that he is entitled to educational benefits under the Vietnam-Era GI Bill (VEGIB or Chapter 34 benefits) and that he applied for benefits under the Montgomery GI Bill because there was no space of the application to file for benefits solely under 38 U.S.C. 3461.  

The Veteran has argued that after exiting service he was entitled to 45 months of educational benefits under the VEGIB. The Veteran admits to having used approximately 5 months of these benefits after separation, but contends that he should still be entitled to the remaining 40 months of benefits.  He states that he has a "vested property interest" in these benefits and that he is being denied his property without due process of law.  Further, the Veteran argues that benefits under 38 U.S.C. 3461 "contain only one delimitating bar and that is he cannot be afforded more than 45 months of the said benefit."

Unfortunately, the Board notes that the Veteran has failed to consider 38 U.S.C. 3462 that states the time limitations for completing a program of education under Chapter 34.  Pursuant to 38 U.S.C.A. § 3462, an eligible person's ending date of eligibility for educational assistance benefits under Chapter 34, Title 38, United States Code, was ten years after his release from active duty, or December 31, 1989, whichever was earlier. 

Thus, under the law and regulations, all eligibility, including the Veteran's eligibility, ended December 31, 1989, (after which time, eligibility might be converted to Chapter 30 eligibility for remaining Chapter 34 entitlement). Furthermore, the entire Chapter 34 program was discontinued by law effective on January 1, 1990, and no benefits can be paid under that program on or after that date. 38 U.S.C.A. § 3462(e).  Burton v. Nicholson, 19 Vet. App. 249, 251-52 (2006)(noting that Congress expressly abrogated Chapter 34 benefits effective December 31, 1989).

If, on December 31, 1989, an individual was eligible for Chapter 34 education benefits, and had remaining entitlement thereto and met certain additional criteria, he might be eligible to "convert" those benefits in order to receive educational assistance under Chapter 30. 38 U.S.C.A. § 3011(a)(1)(B).  Thus, the RO considered the Veteran's application under MGIB or Chapter 30 benefits because these were the only possible benefits that might possibly be available to the Veteran for current education benefits from his prior entitlement under Chapter 34.  

However, as ten years after his release from active duty had already passed prior to December 31, 1989, the Veteran would not have been eligible to convert his remaining Chapter 34 benefits into Chapter 30 benefits.  In order to convert his Chapter 34 benefits, the Veteran would have needed to have been on active service after his separation in November 1975 and met the other requirements of the Montgomery GI Bill, which required active duty service any time from October 19, 1984 to July 1, 1985, and service without break for at least three years beginning July 1, 1985.  The record does not indicate that the Veteran meets either of these requirements.  See 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a). 

As to the Veteran's assertion that he should be awarded benefits because he was "guaranteed" at the time of his discharge entitlement to educational benefits that did not have a time limitation, the Veteran may have been misinformed about his eligibility.  Although VA is required to inform a veteran correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation by VA or military officials cannot involve payment of benefits where statutory requirements for such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Even if the Veteran was misinformed, the Board is without legal authority to grant his claim on that basis.

Further, regarding his arguments that he is being divested of a property interest without due process, the Board interprets his contentions as an allegation that the Government, by amending the governing law and depriving him of promised benefits, violated his right of due process under the Fifth Amendment to the United States Constitution.  In this regard, the Board notes that the U. S. Court of Appeals for Veterans Claims (CAVC) examined this sort of argument in Owings v. Brown, 8 Vet. App. 17, 22-23 (1995).  There, the CAVC stated, "[T]he Supreme Court has held that when a legislature passes a law that provides for entitlement to benefits and then later amends or revokes that law so that the underlying entitlement no longer exists, the former recipient of the benefits no longer has a property interest in the benefits." Id. (citations omitted). Consequently, in a situation such as this, the Fifth Amendment is not implicated. 

Although the Board is sympathetic to the Veteran's concerns, the governing law and regulatory provisions, cited above, mandate that the Veteran's entitlement to educational benefits ended on November 13, 1985 and, if they had not, all entitlement for educational benefits under Chapter 34 ended December 31, 1989 or would have required certain qualifying service in order to be eligible for conversion to Chapter 30 benefits.  The Board acknowledges the veteran's honorable service; however, the Board is not free to ignore or make exceptions to laws passed by Congress.  In this instance, the applicable law is specific as to the criteria for the benefit sought on appeal.  In short, there is no legal basis to award educational benefits under Chapter 34 benefits or Chapter 30.  Where the law and not the evidence is dispositive, the appeal must be terminated or denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance benefits is denied. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


